          Case 1:18-cv-01389-CKK Document 29 Filed 10/25/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


 David L. Snyder, in his capacity as counsel          No. 18-cv-1389 CKK
 for Andrew G. McCabe,

                                     Plaintiff,       Hon. Colleen Kollar-Kotelly
                                                      United States District Judge
                       v.

 U.S. Department of Justice, et al.,

                                  Defendants.


                                STIPULATION OF DISMISSAL

       As to the FBI, the parties hereby stipulate to dismissal of this action without prejudice,

under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). As to the U.S. Department of Justice

Office of Inspector General, the parties hereby stipulate to dismissal of this action with prejudice,

under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each side will bear its own fees and costs.
          Case 1:18-cv-01389-CKK Document 29 Filed 10/25/19 Page 2 of 2



Dated: October 25, 2019                    Respectfully submitted,

/s/ David L. Snyder                        JOSEPH H. HUNT
David L. Snyder (D.C. Bar No. 888303946)   Assistant Attorney General
WILLIAMS SNYDER LLP
1401 New York Ave. N.W., 10th floor        MARCIA BERMAN
Washington, D.C. 20005                     Assistant Branch Director
Telephone:      (202) 274-1169
Facsimile:      (202) 237-6131              /s/ Justin M. Sandberg                 .
Email:          dsnyder@wsllp.us           JUSTIN M. SANDBERG (Ill. Bar No. 6278377)
                                           Senior Trial Counsel
Attorneys for Plaintiff                    GARRETT COYLE
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW
                                           Washington, DC 20005
                                           Phone: (202) 514-5838
                                           Fax: (202) 616-8202
                                           Email: justin.sandberg@usdoj.gov

                                           Counsel for Defendants




                                            2
